PER CURIAM:
This claim was submittedto the Courtfordecisionupon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On January 31, 2002, claimant, Stacie D. Miller, was traveling on Eighth Street Road in Cabell County when her vehicle struck a large crack in the road damaging a tire and a rim.
2. Respondent was responsible for the maintenance of Eighth Street Road at this location in Cabell County and respondent failed to maintain properly Eighth Street Road on the date of this incident.
3. As a result of this incident, claimants’ vehicle sustained damage in the amount of $258.63. However, claimants are limited to the amount of their insurance deductible feature which is $250.00.
4. Respondent agrees that the amount of $250.00 for the damages put forth by the claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Eighth Street Road in Cabell County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ vehicle; and that the amount of the damages agreed *152to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of S250.00.
Award of $250.00.